17-2184
     Bunjaj v. Barr
                                                                                   BIA
                                                                              Hochul, IJ
                                                                           A206 252 508

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 13th day of August, two thousand nineteen.
 5
 6   PRESENT:
 7            BARRINGTON D. PARKER,
 8            DEBRA ANN LIVINGSTON,
 9            RAYMOND J. LOHIER, JR.,
10                 Circuit Judges.
11   _____________________________________
12
13   ALEKSANDER BUNJAJ,
14            Petitioner,
15
16                    v.                                         17-2184
17                                                               NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Aleksander Bunjaj, pro se, Bronx,
24                                    NY.
25
26   FOR RESPONDENT:                  Chad A. Readler, Acting Assistant
27                                    Attorney General; John S. Hogan,
28                                    Assistant Director; Andrea N.
29                                    Gevas, Trial Attorney, Office of
30                                    Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner Aleksander Bunjaj, a native and citizen of

6    Albania, seeks review of a June 14, 2017, decision of the BIA

7    affirming an August 4, 2016, decision of an Immigration Judge

8    (“IJ”) denying him asylum, withholding of removal, and relief

9    under    the   Convention   Against   Torture   (“CAT”).   In   re

10   Aleksander Bunjaj, No. A206 252 508 (B.I.A. June 14, 2017),

11   aff’g No. A206 252 508 (Immig. Ct. N.Y. City Aug. 4, 2016).

12   We assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   the IJ’s decision as modified by the BIA, i.e., minus the

16   adverse credibility determination that the BIA declined to

17   reach.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

18   520, 522 (2d Cir. 2005).      The applicable standards of review

19   are well established.       See 8 U.S.C. § 1252(b)(4)(B); Yanqin

20   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21       The agency did not err in concluding that Bunjaj failed

22   to satisfy his burden of proof for asylum, withholding of

                                      2
1    removal, and CAT relief.         He claimed that supporters of a

2    local Socialist Party politician shot guns in the air outside

3    his home in 2009 when his father refused to vote for the

4    politician,    and   that     police     detained   and    beat   him   and

5    unidentified individuals threatened him in the run up to the

6    2013 elections on account of his support for the Albanian

7    Democratic    Party.     To    establish       eligibility,    an   asylum

8    applicant must show that he has suffered past persecution or

9    has a well-founded fear of future persecution on account of

10   race,   religion,    nationality,        membership   in   a   particular

11   social group, or political opinion.            8 U.S.C. §§ 1101(a)(42),

12   1158(b)(1)(A), (B)(i).

13   Past Persecution

14       “Persecution is ‘an extreme concept that does not include

15   every sort of treatment our society regards as offensive.’”

16   Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011)

17   (quoting Ai Feng Yuan v. U.S. Dep’t of Justice, 416 F.3d 192,

18   198 (2d Cir. 2005)).        A valid claim of past persecution may

19   “encompass[]    a    variety    of     forms   of   adverse    treatment,

20   including non-life-threatening violence and physical abuse,”

21   but the harm must be sufficiently severe, rising above “mere

22   harassment.”    Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d

                                          3
1    332, 341 (2d Cir. 2006) (internal quotation marks omitted).

2    As    we   recognized     in   Beskovic,    “‘the   difference     between

3    harassment and persecution is necessarily one of degree,’ .

4    . . the degree must be assessed with regard to the context in

5    which the mistreatment occurs.”            Beskovic v. Gonzales, 467

6    F.3d 223, 226 (2d Cir. 2006) (quoting Ivanishvili, 433 F.3d

7    at 341) (internal citation omitted).                “The [agency] must,

8    therefore, be keenly sensitive to the fact that a ‘minor

9    beating’     or,    for   that   matter,    any   physical   degradation

10   designed to cause pain, humiliation, or other suffering, may

11   rise to the level of persecution if it occurred in the context

12   of an arrest or detention on the basis of a protected ground.”

13   Id.

14         In    determining        whether     Bunjaj     established     past

15   persecution, the agency acknowledged Beskovic and explicitly

16   considered the cumulative effect of the incidents endured by

17   Bujaj as required, Poradisova v. Gonzales, 420 F.3d 70, 79-

18   80 (2d Cir. 2005).             Nevertheless, the agency reasonably

19   concluded that the harm Bunjaj suffered, while reprehensible,

20   was not sufficiently extreme to constitute persecution given

21   that Bunjaj was detained for only one night and suffered only

22   bruising     that   his   mother    treated    with    household    items.

                                          4
1    Additionally, the incidents were limited in scope, occurring

2    four years apart during election time and purportedly solely

3    at the behest of a local politician.           See Mei Fun Wong, 633

4    F.3d at 72; cf. Jian Qiu Liu v. Holder, 632 F.3d 820, 822 (2d

5    Cir. 2011) (finding no error in the agency’s determination

6    that an alien failed to establish past persecution when “prior

7    to his arrest and detention by local police, he suffered only

8    minor   bruising    from   an   altercation    with   family   planning

9    officials, which required no formal medical attention and had

10   no lasting physical effect”).

11   Well-Founded Fear of Future Persecution

12       Absent   past    persecution,      an   applicant   may    establish

13   eligibility for asylum by demonstrating a well-founded fear

14   of future persecution, 8 C.F.R. § 1208.13(b)(2), which must

15   be both subjectively credible and objectively reasonable,

16   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004).

17   Bunjaj failed to establish an objectively reasonable fear of

18   persecution on account of his membership in the Albanian

19   Democratic Party.

20       The agency reasonably found that the evidence showed that

21   the Democratic Party had controlled the national government

22   of Albania for years and retained a significant number of

                                        5
1    parliamentary    seats,      and    that   there   were    no    reports    of

2    political prisoners in Albania.            See Hoxhallari v. Gonzales,

3    468 F.3d 179, 185, 187-88 (2d Cir. 2006) (affirming the

4    agency’s determination that the Albanian Democratic Party’s

5    established    electoral      successes     and     parliamentary        seats

6    diminished any fear of future harm nationwide).                 Further, the

7    agency   reasonably       found    significant     that   Bunjaj    had    not

8    detailed any threats or harm to himself or his family members

9    who   are   active   in    the     Democratic    Party    since    the    2013

10   elections.    See Melgar de Torres v. Reno, 191 F.3d 307, 313

11   (2d Cir. 1999) (finding future fear diminished when similarly

12   situated individuals are able to live unharmed in asylum

13   applicant’s native country); see also Jian Xing Huang v. U.S.

14   INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the absence of

15   solid support in the record . . . , [an applicant’s] fear is

16   speculative at best”).

17         Accordingly, the agency reasonably found that Bunjaj

18   failed to demonstrate a well-founded fear of persecution, and

19   did not err in denying asylum, withholding of removal, and

20   CAT relief because all three claims were based on the same

21   factual predicate.        See Paul v. Gonzales, 444 F.3d 148, 156-

22   57 (2d Cir. 2006).

                                           6
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe
11                                 Clerk of Court
12




                                     7